DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 19 April 2022, with respect to 103 rejections have been fully considered and are persuasive in view of the amendment.  The 103 rejections of 16 March 2022 have been withdrawn in view of the amendment. 

Reasons for Allowance
Claims 1, 4-9, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
“Griswold” (US2009/0092303) discloses acquiring undersampled k-space data sets ([0066]), creating a static data set ([0067]), and a dynamic data set ([0068]) and reconstructing a n image from static and dynamic portion data ([0072]) and producing a final image by combining dynamic and static image ([0073]).
Huang (US 2005/0100202) discloses identifying static tissue voxels by comparing signal variation of each voxel with a threshold value and determining voxels to be static tissue voxels when the voxel is less than the threshold value ([0028]-[0029] and [0032]).

However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “threshold is a maximum rate of curvature of plot between normalized signal variation and voxel identity” in combination with the rest of the limitations of independent claim(s) 1 and 9.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate allowable limitations in order to produce the claimed invention.  Furthermore, such a configuration allows sensitive distinction based on amount of variation ([0022]-[0025]), advantages claimed by present invention.
Therefore, claim(s) 1, 4-9, and 12-16 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793